Title: From Thomas Jefferson to Louis André Pichon, 5 January 1804
From: Jefferson, Thomas
To: Pichon, Louis André


               
                  Jan. 5. 04.
               
               Th: Jefferson presents his salutations to M. Pichon, who will recieve herewith a note asking the favor of Made. Pichon & himself to dine with him on Monday next. Th:J. has written an invitation to the same effect to M. & Made. Bonaparte, & their friends who are with them, he has used this phrase, as while it includes the Baron de Maupertuis & M. Sotin, it might also include mr Patterson & miss Spear who he understands are with Made. Bonaparte, or any other persons of whom he is uninformed and whose company would be agreeable to M. Bonaparte. he takes the liberty of mentioning this to M. Pichon in hopes he will have the goodness to give the explanation if necessary.
            